                      Case 1:18-cv-10741-UA Document 4 Filed 11/16/18 Page 1 of 2


 AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                    Southern District of New York   [ii
                    BRANDON SANDERS                                )
                                                                   )
                                                                   )
                                                                   )
                            P/ainllff{s)                           )
                                                                   )
                                 v.                                        Civil Action No. 1:18-cv-10741
                                                                   )
                        CHECKR, INC.
                                                                   )
                                                                   )
                                                                   )
·-···-··--···-   ---------·--------                                )
                           De/endant(s)                            )

                                                   SUMMONS IN A CML ACTION
-r  . "'D .,, .., •         d ...1..1 ., Checkr,
 I 0 (I e.,enuallt s name an auuress/
                                               Inc.
                                       1· Montgomery s··
                                                      u eet
  1   •




                                       San Francisco, CA 94104




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:
 Law Office of Adam G. Singer, PLLC
 One Grand Central Place, 60 E. 42nd Street, Suite 4600
 New York, NY 10165



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                             CLERK OF COURT

Date:        11/19/2018                                                         /s/ P. Canales
                                                                                       Signa111re ofClerk or Deputy Clerk
                        Case 1:18-cv-10741-UA Document 4 Filed 11/16/18 Page 2 of 2



AO 440 (Rev. 06/12) Summons in 11 Civil Action (Page 2)

 Civil Action No.

                                                      PROOF OF SERVICE
                       (This section should not befiled with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name ,,findMdual and title, ifany)
 was received by me on (date)

           □ I personally served the summons on the individual at (place)
                                                                             on (date)
                                                                                         ------··--- ; or
          □ I left the summons at the individual's residence or usual place of abode with (name)
          -·····-·---···•·--· -···----- ------
                                                        , a person of suitable age and discretion who resides there,
           on (date)                                                                 '
                             ------ ' and mailed a copy to the individual s last known address; or
           □ I served the summons on (name u/individ11al) ------· ···- ... '--..·--·--·· - . ··------- ---•-•·· ·••------ - , who is
           designated by law to accept service of process on behalf of (name oforga11iza1io11)

                                             ------- on (date) ---- ----- ; or
          □ I returned the summons unexecuted because         ------------- ; or
          □ Other (spec{fy):


           My fees are$                             for travel and $              for services, for a total of$         0.00


          I declare under penalty of perjury that this infonnation is true.


Date:    ·--·· ----                                                     ---···--··-       ·····-· ----.       · ------·· ----
                                                                                         Server's signature


                                                                               ···--------·-···------
                                                                                     Printed name and title




                                                                   --- ·--- ·-·-· -·------- ·--· ····-----------·
                                                                                         Server's address


Additional infonnation regarding attempted service, etc:
